DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 contains the limitation “the planar area of display panel” in both the third and fifth line of the claim language.  The examiner notes that this limitation should read “the planar area of the display panel.”  The examiner believes this to be a typo and the claims will be treated as such.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. PG Pub 2006/0214599) in view of Tokoro (U.S. PG Pub 2008/0238585).

Regarding Claim 1, Ogawa teach an electronic device comprising: 
a housing (Figure 1, Element not labeled, but is the housing of the set (Element 10).  Paragraph 40) including a first surface (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Front.  Paragraph 40), a second surface (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Back.  Paragraph 40) facing the first surface (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Front.  Paragraph 40), and a side member (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Side.  Paragraph 40) surrounding a space between the first surface (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Front.  Paragraph 40) and the second surface (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Back.  Paragraph 40); 
a display panel (Figure 1, Element 11.  Paragraph 40) disposed in at least a portion of the housing (Figure 1, Element not labeled, but is the housing of the set (Element 10).  Paragraph 40); 
a board (Figure 1, Element 20.  Paragraph 42) electrically connected to at least a portion of one end of the display panel (Figure 1, Element 11.  Paragraph 40); 

a power regulator (Figure 1, Element 30.  Paragraph 52) electrically connected to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit through the board (Figure 1, Element 20.  Paragraph 42), 
wherein the power regulator (Figure 1, Element 30.  Paragraph 52) supplies power to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit through the board (Figure 1, Element 20.  Paragraph 42) such that the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit generates a gray scale voltage (Paragraph 41.  Ogawa discloses displaying pictures or video.  In order to display a picture, different voltage levels will have to be displayed.).
Ogawa is silent with regards to the board including a first layer, a second layer, and one or more inner layers disposed between the first layer and the second layer; and wherein the transmission path passing through the board starts at an edge of one or more inner layers and ends at an edge of another one of the one or more inner layers.
Tokoro teaches the board (Figure 1, Element 25.  Paragraph 52) including a first layer (Figure 1, Element 2.  Paragraph 55), a second layer (Figure 1, Element 6.  Paragraph 55), and one or more inner layers (Figure 1, Elements 3 – 5.  Paragraph 55) disposed between (Seen in Figure 1) the first layer (Figure 1, Element 2.  Paragraph 55) and the second layer (Figure 1, Element 6.  Paragraph 55); and wherein the transmission path (Seen in Figure 1) passing through the board (Figure 1, Element 25.  Paragraph 52) starts at an edge (Figure 1, Element 3.  Paragraph 55) of one or more 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 2, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein the power regulator (Figure 1, Element 30.  Paragraph 52) supplies the power to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit; the first side of the wiring is the power regulator (Figure 1, Element 30.  Paragraph 52); the second side of the wiring is the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit; such that the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit generates the gray scale voltage.
Ogawa is silent with regards to wherein the one or more inner layers include a first inner layer and a second inner layer, and the first side of the wiring is connected to the second side of the wiring through the first inner layer in at least an area of the board and through the second inner layer in another area different from the at least an area.
Tokoro teaches wherein the one or more inner layers (Figure 1, Elements 3 – 5.  Paragraph 55) include a first inner layer (Figure 1, Elements 3 and 4a.  Paragraph 55) and a second inner layer (Figure 1, Elements 4 and 3a.  Paragraph 55), and the first side (Figure 1, Element not labeled, but is the left side) of the wiring is connected to the 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 3, Ogawa in view of Tokoro teach the electronic device of claim 2 (See Above).  Ogawa teaches the second side of the wiring is the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit.
Ogawa is silent with regard to wherein the second inner layer extends toward the second side of the wiring, wherein at least a portion extending from the second inner layer is connected to the second side of the wiring, and wherein the another area different from the at least an area includes an area extending from the second inner layer.
Tokoro teaches wherein the second inner layer (Figure 1, Elements 4 and 3a.  Paragraph 55) extends toward the second side (Figure 1, Element not labeled, but is the right side) of the wiring, 

wherein the another area (Figure 1, Element not labeled, but is the right side) different from the at least an area includes an area extending from the second inner layer (Figure 1, Elements 4 and 3a.  Paragraph 55).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 5, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein at least one inner layer has a thickness in a specified range, which is thinner than a thickness of the first layer or the second layer.
Tokoro teaches wherein the at least one inner layer (Figure 1, Elements 3 – 5.  Paragraph 55) has a width in a specified range, which is thinner than (Figure 1.  Paragraph 62) a thickness of the first layer or the second layer (Figure 1, Element 6.  Paragraph 55).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro 

Regarding Claim 11, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein an electrical overstress (Element Overcurrent.  Paragraph 56) occurring in the power supplied from the power regulator (Figure 1, Element 30.  Paragraph 52) to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit is measured at a value in a specified range or less (Paragraph 56.  Ogawa discloses that if an overcurrent is sensed, then the transistor T4 will reduce the voltage of the MOSFET M1 which will act as a “limiting transistor.”  The “limited” amount will be deemed as meeting the “specified range or less.”).

Regarding Claim 12, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches further comprising: 
an antenna element (Figure 1, Element 60.  Paragraph 41) including at least a portion of the side member (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Side.  Paragraph 40); and 
a wireless communication circuit (Figure 1, Element 14.  Paragraph 41) electrically connected to the antenna element (Figure 1, Element 60.  Paragraph 41).

Regarding Claim 13, Ogawa in view of Tokoro teach the electronic device of claim 12 (See Above).  Ogawa teaches wherein the wireless communication circuit (Figure 1, Element 14.  Paragraph 41) is configured to feed power to the antenna 

Regarding Claim 14, Ogawa in view of Tokoro teach the electronic device of claim 13 (See Above).  Ogawa teaches wherein electromagnetic interference between the antenna element (Figure 1, Element 60.  Paragraph 41) and the board (Figure 1, Element 20.  Paragraph 42) is equal to or less than a specified level (The examiner notes that the interference has to be less than a critical level in order for the invention of Ogawa to function properly.  This critical level will be the specified level.).

Regarding Claim 18, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein the transmission path passes through the one or more inner layers and does not pass through the first layer and the second layer.
Tokoro teaches wherein the transmission path (Seen in Figure 1) passes through the one or more inner layers (Figure 1, Elements 3 – 5.  Paragraph 55) and does not pass through the first layer (Figure 1, Element 2.  Paragraph 55) and the second layer (Figure 1, Element 6.  Paragraph 55).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro .


Claims 4, 7 – 10, and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. PG Pub 2006/0214599) in view of Tokoro (U.S. PG Pub 2008/0238585) in view of Franklin et al. (U.S. PG Pub 2014/0092034).

Regarding Claim 4, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the display panel includes at least one bent area, and wherein the display driver integrated circuit is arranged in an area specified among areas between the at least one bent area and the board.
Franklin et al. teach wherein the display panel (Figure 1, Element 10.  Paragraph 25) includes at least one bent area (Figure 8, Element 64.  Paragraph 65), and wherein the display driver integrated circuit (Figure 6, Element 62.  Paragraph 68) is arranged in an area (Figure 6, Element 82.  Paragraph 52) specified among areas between the at least one bent area (Figure 8, Element 64.  Paragraph 65) and the board (Figures 6 – 8, Element 66.  Paragraph 51).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 7, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the board includes a flexible printed circuit board.
Franklin et al. teach wherein the board (Figures 6 – 8, Element 66.  Paragraph 51) includes a flexible printed circuit board (Figure 8, Element 64.  Paragraph 65).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 8, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the board corresponds to a first board, and wherein the electronic device further includes a second board arranged between the first board and the second surface.
Franklin et al. teach wherein the board (Figures 6 – 8, Element 66.  Paragraph 51) corresponds to a first board (Figures 6 – 8, Element 66.  Paragraph 51), and wherein the electronic device further includes a second board (Figure 8, Element 108.  Paragraph 65) arranged between the first board (Figures 6 – 8, Element 66.  Paragraph 51) and the second surface (Figure 1, Element 12A, Sub-Element not labeled, but is the back of the housing.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 9, Ogawa in view of Tokoro in view of Franklin et al. teach the electronic device of claim 8 (See Above).  Ogawa teaches the power management unit being a power regulator (Figure 1, Element 30.  Paragraph 52).
Ogawa is silent with regards to wherein the power management unit is disposed on the second board, and wherein the electronic device further includes a connector configured to connect the power management unit and the first board.
Franklin et al. teach wherein the power management unit (Figure 4, Element 29.  Paragraph 34 and Figures 6 – 8, Element 68.  Paragraph 51) is disposed on (Paragraphs 73 – 76) the second board (Figure 8, Element 108.  Paragraph 65), and wherein the electronic device (Figure 1, Element 10.  Paragraph 25) further includes a connector (Figure 8, Element 116.  Paragraph 74) configured to connect the power management unit (Figure 4, Element 29.  Paragraph 34 and Figures 6 – 8, Element 68.  Paragraph 51) and the first board (Figures 6 – 8, Element 66.  Paragraph 51).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify 

Regarding Claim 10, Ogawa in view of Tokoro in view of Franklin et al. teach the electronic device of claim 8 (See Above).  Ogawa is silent with regards to wherein electromagnetic interference occurring in at least a portion of the second board is measured in the at least one inner layer at a specified value or less.
Franklin et al. teach wherein electromagnetic interference (Paragraph 75) occurring in at least a portion of the second board (Figure 8, Element 108.  Paragraph 65) is measured in the at least one inner layer (Figures 6 – 8, Elements 66 and 68.  Paragraph 51) at a specified value or less (Paragraph 75).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 16, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein the another one of the one or more inner layers comprises a protruding portion that protrudes from all of the other ones of the one or more inner layers, the first layer, and the second layer.
Franklin et al. teach wherein the another one (Figure 8, Element 64.  Paragraph 65) of the one or more inner layers (Figure 8, Elements 66 and 31.  Paragraphs 65 – 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 17, Ogawa in view of Tokoro in view of Franklin et al. teach the electronic device of claim 16 (See Above).  Ogawa teaches wherein the display panel includes a planar area connected to the board, wherein at least a portion of the protruding portion overlaps the planar area of display panel, and wherein the first layer and second layer do not overlap the planar area of display panel.
Franklin et al. teach wherein the display panel (Figure 8, Element 46.  Paragraph 73) includes a planar area (Figure 8, Element 46, Sub-Element not labeled, but is the portion of layer 46 that overlaps with the flexible circuit (Element 64).  Paragraph 73) connected to the board (Figures 6 – 8, Element 66.  Paragraph 51), wherein at least a portion of the protruding portion (Figure 8, Element 64, Sub-Element not labeled, but is 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. PG Pub 2006/0214599) in view of Tokoro (U.S. PG Pub 2008/0238585) in view of Philman et al. (U.S. PG Pub 2017/0290158).

Regarding Claim 6, Ogawa in view of Tokoro teach the electronic device of claim 5 (See Above).  Ogawa is silent with regards to wherein the at least one inner 
Philman et al. teach wherein the at least one inner layer (Figure 2C, Elements 202 and 204, Sub-elements not labeled, but are seen as the horizontal layers.  Paragraphs 30 – 32) has a width in a specified range (Seen in Figure 2C), which is wider than (Seen in Figure 2C) a width of the first layer or the second layer (Figure 2C, Element 204, Sub-element labeled as 235.  Paragraph 31).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the teachings of the power supply substrate of Philman et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Philman et al. is to reduce cost and improve signal trace routing on the PCB, as taught by Philman et al. (Paragraph 26).


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above, necessitated by the applicant’s amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. (U.S. PG Pub 2013/0021739) discloses a voltage regulator that is connected to a multi-layered printed circuit board.
Chen et al. (U.S. PG Pub 2016/0342724) discloses a power bias connected to a multi-layered printed circuit board.
Park et al. (U.S. PG Pub 2020/0053868) discloses a common assignee invention that is similar in nature to the instant invention, but is not applicable as prior art in the instant application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625